Exhibit 10.1




 

 [cedar.jpg]    

 
 
 
CHANGE IN TERMS AGREEMENT
 
Principal
$2,663,029.18
Loan Date
01-10 -2011
Maturity
07-11-2011
Loan No
1089922418
Call / Coll
 
Account
MACC  PE00
Officer
755
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

 

 
Borrower:
MACC PRIVATE EQUITIES INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
CEDAR RAPIDS, IA 52401-1219
 
 
 
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1ST AVENUE NE STE 100
CEDAR RAPIDS, IA 52401







 
Principal Amount: $32,663,029.18 Date of Agreement: January 10, 2011
 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated 8/14/2009 in the
amount of $4,814,022.34 with an original maturity date of 3-31-2010 and amended
on 3-31-2010 and 8-16-10.
 
DESCRIPTION OF COLLATERAL.  Business Loan Agreement dated August 30, 2007 as
amended by an Omnibus Amendment, Consent and Waiver dated April 29, 2008, Second
Amendment to Business Loan Agreement and Security Agreements dated August 14,
2009, Third Amendment to Business Loan Agreement dated March 31, 2010, Fourth
Amendment to Business Loan Agreement dated August 16, 2010, and Fifth Amendment
to Business Loan Agreement dated January 10, 2011; Commercial Security Agreement
dated August 30, 2007 as amended by an Omnibus Amendment, Consent and Waiver
dated April 29, 2008, and Second Amendment to Business Loan Agreement and
Security Agreements dated August 14, 2009; Commercial Pledge and Security
Agreement dated August 30, 2007 as amended by an Omnibus Amendment, Consent and
Waiver dated April 29, 2008, and Second Amendment to Business Loan Agreement and
Security Agreements dated August 14, 2009.
 
DESCRIPTION OF CHANGE IN TERMS.  The maturity date is being extended from
1-10-11 to 7-11-11.
 
The verbiage under the heading “Collateral” in the Promissory Note and
“Description of Collateral” in the Change in Terms Agreement is hereby deleted
in its entirety and replaced with the verbiage under the heading “Description of
Collateral” above.
 
The verbiage under the heading “Payment” in the Promissory Note and Change in
Terms Agreements shall be deleted in its entirety and replaced with the verbiage
under the heading “Payment” below.
 
PAYMENT.  Borrower will pay this loan in one principal payment of $2,663,029.18
plus interest on July 11, 2011.  This payment due on July 11, 2011, will be for
all principal and all accrued interest not yet paid.  In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning January 31, 2011, with all subsequent interest payments
to be due on the last day of each month after that.
 
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime as published in the Wall Street Journal (the “Index”).  The
Index is not necessarily the lowest rate charged by Lender on its loans.  If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each day.  Borrower understands that Lender may make loans
based on other rates as well.  The Index currently is 3.250% per
annum.  Interest on unpaid principal balance of this loan will be calculated as
described in the “INTEREST CALCULATION METHOD” paragraph using a rate of 2.00
percentage points over the Index, adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of 6.000%
per annum based on a year of 360 days.  NOTICE:  Under no circumstances will the
interest rate on this loan be less than 6.000% per annum or more than the
maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis: that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of dates the principal balance is outstanding.  All interest payable
under this loan is computed using this method.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PURPOSE OF LOAN.  The purpose of this loan is for: Original purpose to refinance
SBA debentures.
 

 
 
 

--------------------------------------------------------------------------------

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST PROVISIONS. BORROWER AGREES
TO THE TERMS OF THE AGREEMENT.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
CHANGE IN TERMS SIGNERS:
 
MACC PRIVATE EQUITIES INC.
 
         
By:       /s/Travis T. Prentice
   
By:       /s/Derek J. Gaertner
 
Travis T. Prentice, President and CEO of MACC
   
Derek J. Gaertner, CFO & CCO of MACC PRIVATE
 
PRIVATE EQUITIES INC. 
   
EQUITIES INC.
 

 
 
LENDER:
 
CEDAR RAPIDS BANK AND TRUST COMPANY
 
 

 X
       /s/ John Hall, Asst. Vice President
     
John Hall, Asst. Vice President
     

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LASER PRO Lending, Ver. 5.52.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - IA W:\CRBT\CFI\LPL\D20C.FC   TR-5224 PR-9

